WOODLEY, Presiding Judge.
The offense is statutory rape; the punishment, 5 years.
No statement of facts showing the evidence introduced before the jury accompanies the record.
There is one formal bill of exception which the court qualified. It complains of remarks of the assistant district attorney in his closing argument to the jury.
In the absence of a statement of facts, this Court is not in position to find that the argument was prejudicial or that it resulted in harm to the appellant.
■ The sentence appearing in the transcript Orders appellant’s confinement in the penitentiary for a period of not less than 2 nor more than 5 years.
The jury having assessed the punishment at 5 years, and that being the minimum punishment for the offense of rape, the sentence is reformed so as to provide for appellant’s confinement in the penitentiary for 5 years.
As reformed, the judgment is affirmed.